Citation Nr: 0904717	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  06-10 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial rating higher than 20 percent for a 
low back disability involving left degenerative sacroiliitis 
and lumbar myositis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the Army National Guard 
from February 2003 to August 2004.

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, 
which granted service connection and assigned an initial 20 
percent rating for left degenerative sacroiliitis and lumbar 
myositis.


FINDING OF FACT

The Veteran's low back disability is manifested by painful 
motion, mild muscle spasm, motion in every direction with 
forward flexion to 60 degrees, and no neurological findings 
in either lower extremity.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 20 percent 
for the Veteran's low back disability involving left 
degenerative sacroiliitis and lumbar myositis.  38 U.S.C.A. § 
1155 (West Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5021, 5236, 5243 (2008).









REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome the burden of prejudicial 
error, VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  

In this case, a letter satisfying the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) was sent to 
the Veteran in March 2005.  This letter informed him of the 
evidence required to substantiate his initial underlying 
claim for service connection (keeping in mind his claim arose 
in that context), since granted, as well as apprised him of 
his and VA's respective responsibilities in obtaining 
supporting evidence.

In cases, as here, where the claim arose in another context - 
namely the Veteran trying to establish his underlying claim 
for service connection, and this claim has since been granted 
but he has appealed a downstream issue such as the initial 
disability rating assigned - the underlying claim has been 
more than substantiated, it has been proven, thereby 
rendering § 5103(a) notice no longer required because the 
intended purpose of the notice has been fulfilled.  See 
Goodwin v. Peake, 22 Vet. App. 128 (2008).  In any event, VA 
also has complied with the Court's holding in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007), by also apprising the 
Veteran in a more recent March 2006 letter of the downstream 
disability rating and effective date elements of his claim.  
See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained all relevant 
medical records that he and his representative identified.  
In addition, the Veteran was examined for VA compensation 
purposes in March 2005.  This examination report is adequate 
for rating purposes with respect to his low back disability, 
insofar as determining the relative severity of this 
condition.  38 C.F.R. § 4.2.  See also Caffrey v. Brown, 6 
Vet. App. 377 (1994).  The Board finds that the current 
record contains sufficient medical evidence with which to 
accurately evaluate his low back disability.  Accordingly, 
the Board finds that no further development is needed to meet 
the requirements of the VCAA or the Court.

II. Merits of the Claim

In August 2005, the RO granted service connection and 
assigned an initial 20 percent rating for a low back 
disability involving left degenerative sacroiliitis and 
lumbar myositis, effective September 1, 2004, the day after 
his discharge from active duty service.  The veteran appealed 
that decision by requesting a disability rating higher than 
20 percent.  

Since the veteran's claim arise from his disagreement with 
the initial rating assigned following the grant of service 
connection, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staging", with equal consideration for the entire body of 
evidence.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule).  Ratings are based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in the veteran's favor.  38 C.F.R. § 4.3.

The Veteran's disability involves lumbar myositis and 
sacroiliitis.  The Diagnostic Code for myositis refers to the 
rating for limitation of motion of the affected parts, in 
this case the low back.  38 C.F.R. § 4.71a, DC 5021.  The 
Diagnostic Code for sacroiliitis (DC 5236) is rated under 
either the General Rating Formula for Diseases and Injuries 
of the Spine or on the basis of incapacitating episodes, 
whichever method results in a higher rating when all 
disabilities are combined under 38 C.F.R. § 4.25. 

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 10 percent rating where forward flexion of 
the thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees, the combined range of motion of the 
thoracolumbar spine is between 120 and 235 degrees, or where 
muscle spasm or guarding does not result in an abnormal gait 
or abnormal spinal contour.   38 C.F.R. § 4.71a, DC 5237.

The next higher rating of 20 percent is assigned where 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees, the combined range 
of motion of the thoracolumbar spine is not greater than 
120 degrees, or where muscle spasm or guarding is severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  And an even higher 40 percent requires forward 
flexion of the thoracolumbar spine of 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  Id.

In addition, any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are to be evaluated separately, under an 
appropriate diagnostic code.  See Id., Note (1).  
Neurological manifestations are rated pursuant to DC 8520, 
which pertains to paralysis of the sciatic nerve.  Under this 
provision, mild incomplete paralysis warrants a 10 percent 
disability rating; moderate incomplete paralysis warrants a 
20 percent disability rating; moderately severe incomplete 
paralysis warrants a 40 percent disability rating; and severe 
incomplete paralysis with marked muscular atrophy warrants a 
60 percent disability rating.  An 80 percent disability 
rating is warranted for complete paralysis, where the foot 
dangles and drops, there is no active movement possible of 
the muscles below the knee, and flexion of the knee is 
weakened or (very rarely) lost.  See 38 C.F.R. § 4.124a, DC 
8520.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See Note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

If it is shown there is disc disease, then the Veteran's low 
back condition also may be evaluated under the Formula for 
Rating Intervertebral Disc Syndrome (IVDS) Based on 
Incapacitating Episodes.  See Note to 38 C.F.R. § 4.71a, DCs 
5235-5243.  Under this Formula, a 10 percent rating requires 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months; a 
20 percent rating requires incapacitating episodes of at 
least two weeks but less than four weeks; and a 40 percent 
rating requires incapacitating episodes of at least four 
weeks but less than six weeks.  An incapacitating episode is 
a period of acute signs and symptoms due to IVDS that 
requires bedrest and treatment "prescribed by a physician."  
Id.

With respect to incapacitating episodes, the Board finds no 
basis to assign a disability rating higher than 20 percent.  
There has been no evidence of intervertebral disc syndrome.  
During the March 2005 VA examination, for example, 
the Veteran did describe any incapacitating episodes in the 
last year and did not mention that bedrest had been 
prescribed by a doctor for his low back disability.  As the 
Veteran does not meet the criteria for a rating based on 
incapacitating episodes, this DC would not provide a basis 
for a higher rating.  

The Board, however, must also consider whether separate 
ratings for chronic orthopedic and neurologic manifestations 
of the Veteran's low back disability, when combined under 38 
C.F.R. § 4.25 with evaluations for all other disabilities, 
result in a higher combined evaluation.  Applying these 
criteria to the facts of this case, the Board finds that the 
evidence does not support a rating higher than 20 percent 
rating for the Veteran's orthopedic manifestations or an 
additional rating for associated neurological manifestations.  

With respect to his orthopedic manifestations, the March 2005 
VA examination report shows some loss of motion of the 
thoracolumbar spine, with forward flexion of 60 degrees, 
extension of 13 degrees, bilateral flexion of 30 degrees, and 
bilateral rotation of 45 degrees, for a combined range of 
motion of 193 degrees.  See 38 C.F.R. § 4.71a, Plate V.  The 
examiner noted that pain was present starting at 30 degrees 
of flexion.  The examiner also noted a mild paravertebral 
muscle spasm at the left L4 level and "increasing difficulty 
getting straight after repetitive movement," which would 
indicate some evidence of weakness, fatigability, and/or 
incoordination.  But the examiner found that the Veteran had 
a steady gait and good posture, with no kyphosis, lordosis or 
scoliosis.

Looking at the Veteran's degree of flexion and combined range 
of motion, he does not meet the minimum criteria for a higher 
40 percent rating for his orthopedic manifestations.  The 
Veteran's forward flexion was greater than 30 degrees, with 
no evidence of favorable ankylosis of his entire 
thoracolumbar spine (referring to the combined thoracic and 
lumbar segments).  Ankylosis is the immobility and 
consolidation of a joint due to disease, injury or surgical 
procedure.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) 
and Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing 
Saunders Encyclopedia and Dictionary of Medicine, Nursing, 
and Allied Health at 68 (4th ed. 1987)].  Because the Veteran 
is able to move his low back in every direction - albeit not 
with normal range of motion - by definition, his low back is 
not immobile and therefore not ankylosed.  See 38 C.F.R. 
§ 4.71a, DC 5237, Note (5).

With regard to functional loss due to pain, weakness, 
fatigability, or incoordination of the lumbar spine, the 
examiner noted some pain on range of motion and "increasing 
difficulty getting straight after repetitive movement."  See 
38 C.F.R.   §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 
Vet. App. 202, 204-08 (1995).  The also Veteran reported 
increased pain with prolonged sitting or standing.  However, 
as the Veteran's symptoms do not seem to affect his gait or 
posture, and his limitation of flexion is at the maximum of 
the range for the 20 percent rating, the Board finds no basis 
to grant a higher rating on the basis of functional loss due 
to pain or fatigue.  For these reasons, a rating in excess of 
20 percent for the orthopedic manifestations of his low back 
disability is not warranted.

With respect to neurological manifestations, the Board does 
not find any evidence of radiculopathy which would warrant a 
separate rating under DC 8520.  During the March 2005 VA 
examination,  the Veteran complained that the pain in his low 
back radiated into his left leg.  However, the VA examiner 
found no objective evidence of radiculopathy during the 
examination, as reflexes were normal with no sensory deficit 
in either lower extremity.  Therefore, a separate rating is 
not warranted under DC 8520.

For these reasons and bases, the Board finds that the 
evidence does not support an initial rating higher than 20 
percent for the Veteran's low back disability involving left 
degenerative sacroiliitis and lumbar myositis.  Moreover, 
since the Veteran has not met the requirements for a higher 
40 percent rating at any time since the effective date of his 
award, the Board finds no basis to "stage" his rating.  
See Fenderson, 12 Vet.  App. at 125-26.  And as the 
preponderance of the evidence is against the Veteran's claim, 
the doctrine of reasonable doubt is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).  Accordingly, the appeal is 
denied.

III. Extraschedular Consideration 

The Board also finds that the schedular rating of 20 percent 
for the Veteran's low back disability is not inadequate, such 
that the claim should be referred to the Under Secretary for 
Benefits or the Director of Compensation and Pension Service 
for consideration of "an extraschedular evaluation.  38 
C.F.R. § 3.321(b)(1).  In other words, there is no evidence 
the Veteran's low back disability has caused marked 
interference with his employment - meaning above and beyond 
that contemplated by his schedular rating, or required 
frequent periods of hospitalization so as to render 
impractical the application of the regular schedular 
standards.  

The Veteran contends that he has been unemployed since August 
2004, although he appears to have continued his National 
Guard duties until August 2005.  However, the Board sees no 
evidence that the Veteran's low back disability is the direct 
cause of his unemployed status.  According to 38 C.F.R. § 
4.1, generally, the degrees of disability specified in the 
rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  So the Board does not have to refer this case 
for extra-schedular consideration.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

ORDER

The claim for an initial rating higher than 20 percent for 
the Veteran's low back disability involving left degenerative 
sacroiliitis and lumbar myositis is denied.




____________________________________________
DOUGLAS E. MASSEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


